Citation Nr: 1037191	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the Veteran's claims of entitlement to 
service connection for PTSD and hepatitis C.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge at a May 2008 Travel Board hearing held at the 
RO.  A transcript is of record.

In July 2008, the Board remanded the Veteran's claims for further 
evidentiary and procedural development.

In a May 2009 decision, the Board denied the Veteran's claims of 
entitlement to service connection for PTSD and hepatitis C.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).

In a January 2010 Order, the Court vacated, in part, the May 2009 
Board decision, and remanded the matter of entitlement to service 
connection for PTSD for readjudication in accordance with 
instructions in the Joint Motion for Partial Remand.  The claim 
of entitlement to service connection for hepatitis C was 
dismissed.

A review of the record reveals different diagnoses of psychiatric 
disabilities including diagnoses of PTSD, anxiety disorder, and 
depressive disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD may encompass claims for service connection 
for all diagnosed psychiatric disabilities.  Clemons v. Shinseki,  
23 Vet. App. 1, 5 (2009).  

Accordingly, the Board has rephrased the issue above to be 
entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD), in 
order to comply with the Court's holding. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD.  
The Board finds that further development is warranted before this 
claim can be properly adjudicated. 

The Veteran contends that he developed PTSD as the result of his 
in-service experiences.  Specifically, he reports that he helped 
to retrieve the body of a killed American service member out of a 
canal near Saigon in an area identified as "Kanu."  The Veteran 
reported that he frequently took wounded troops to nearby field 
hospitals and that "ninety-nine" percent of the time they were 
dead.  The Veteran additionally reported that he was "blown 
out" of bunkers by mortars "a few times." (See December 2008 
VA examination).

The Veteran has also reported that he served in the 716th 
Military Police Battalion in Saigon from May 1996 to May 1967.  
The Veteran's representative stated that on May 10, 1966, a taxi 
cab fired shots into the Brinks Hotel in Saigon where the 
Veteran's battalion was stationed and thereafter grenades were 
fired into the hotel.  The Veteran stated Viet Cong were chased 
down and several were killed.  In addition, seven MPs were 
wounded in the attack.  (See September 2010 statement by 
Veteran's representative).

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-
service stressor involves fear of hostile military or terrorist  
activity, service connection for PTSD may be established if: a VA 
psychiatrist or psychologist, or contract equivalent, confirms 
that the claimed stressor is adequate to support a diagnosis of  
PTSD; the claimed stressor is consistent with the places and  
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 38 C.F.R. §  
3.304 (2010). 

As the Veteran's reported PTSD stressors arguably involve hostile 
military action, the newly revised provisions of 38 C.F.R. § 
3.304(f)(3) have alleviated the requirement that the Veteran's 
stressors be confirmed by corroborative research.  See 38 C.F.R. 
§ 3.304(f)(3) (Supp. 2010) (stating that credible supporting 
evidence that a claimed in-service PTSD stressor occurred may be 
established through credible lay testimony alone if the in-
service stressor involves fear of hostile military or terrorist 
activity).  

The Veteran's VA treatment records reflect a diagnosis of PTSD in 
May 2005, although the diagnosing medical treatment provider did 
not specifically relate the  Veteran's PTSD to his reported in-
service stressors. The diagnosis of PTSD was given by a VA CRNP, 
nurse practitioner.  Since there is no diagnosis of PTSD by a VA 
or VA-contracted psychiatrist or psychologist based on fear of 
hostile military activity, a remand is required to obtain a VA 
examination as to whether these stressors are sufficient to 
support a diagnosis of PTSD. Id.; 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2010).   

As noted in the Introduction, Clemons requires that all currently 
diagnosed mental disorders be considered even if the Veteran is 
only claiming service connection for PTSD. Clemons, supra.  The 
record reflects diagnoses of PTSD; depressive disorder, not 
otherwise specified (unrelated to military service) (See December 
2008 VA examination); anxiety disorder, not otherwise specified, 
and, consider mood disorder due to medical condition (See October 
2005 and January 2006 VA mental health note). As such, the VA 
psychiatric examination report should include discussion as to 
the nature and etiology of any present psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination to 
determine
the nature, extent, and etiology of an 
acquired psychiatric disorder, to include 
PTSD, anxiety disorder, and depressive 
disorder.  

Prior to the examination, the claims folder 
must be made  available to the 
psychiatrist/psychologist for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the psychiatrist and/or 
psychologist.  

The examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies, including  
psychological testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  

Any diagnosis of PTSD must be in accordance 
with the Diagnostic and  Statistical Manual 
of Mental Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  

The examiner should specifically address 
whether any claimed stressor regarding fear 
of hostile military or terrorist activity (in 
accordance with the revised criteria) is 
adequate to support a diagnosis of PTSD and 
whether the Veteran's symptoms are related to 
the claimed stressor(s).  

The examiner should address whether it is 
more likely than not (i.e., to a degree of 
probability greater than 50 percent), that 
PTSD is a result of one or more verified in-
service stressor.  If  the Veteran does not 
meet the criteria for a diagnosis of PTSD, 
the examiner should explain why.

The examiner should also address whether it 
is more likely than not (i.e., to a degree of 
probability greater than 50 percent), that 
any other diagnosed acquired psychiatric 
disorder is related to service.

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.  The basis for the 
conclusion reached should be stated in full, 
and any diagnosis or opinion contrary to 
those already of record should be reconciled, 
to the extent possible. A copy of the  
examination report and opinion should be 
associated with the Veteran's VA claims 
folder.
 
2.	 After completing the requested action, 
and any
additional notification and/or development 
deemed warranted, the claim should  be 
readjudicated in light of the amended 
criteria found at  38 C.F.R. § 3.304(f)(3).  

If  any benefit sought remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and his representative the 
opportunity to respond. The case should then 
be returned to the Board, if in order, for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


